                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
UNITED STATES OF AMERICA                         :          CRIMINAL ACTION
                                                 :
                        v.                       :
                                                 :
ROMEL ANTHONY                                    :          No. 15-180-14
A/K/A “DAME”                                     :
                                                 :

Goldberg, J.                                                                December 13, 2018

                                  MEMORANDUM OPINION

          The multi-defendant superseding indictment in this case describes an ongoing conspiracy

whereby drug dealers and other victims were targeted for armed home invasion robberies. It is

alleged that these crimes occurred over several years, involving twelve separate incidents.

Defendant Romel Anthony was only involved in one of these incidents and was found guilty of

attempted possession with intent to distribute cocaine in violation of 21 U.S.C. § 846 (Count

Four), but was acquitted on the charge of using or possessing a firearm in furtherance of a federal

crime pursuant to 18 U.S.C. § 924(c) (Count Five).

          Defendant Anthony currently moves for acquittal or, in the alternative, a new trial on

Count Four, arguing that there was insufficient evidence presented at trial. He also asserts that

the Government’s use of historical cell-site location information (“CSLI”) violated his Fourth

Amendment rights, in light of the recent Supreme Court decision in Carpenter v. United States,

138 S. Ct. 2206 (2018). For the following reasons, Defendant Anthony’s Motions will be

denied.




                                                 1
I.     PROCEDURAL BACKGROUND

       On April 28, 2015, a federal grand jury returned a seventeen-count indictment charging

Defendant Anthony and fifteen co-Defendants. The grand jury subsequently returned a thirty-

count superseding indictment on May 26, 2016, charging the original sixteen defendants and

adding four defendants. Six of the Defendants, Marcus Bowens, Michael Queen, Daniel Hayes,

Jeffrey Bellamy, Eric Scott, and Louis Miller, eventually entered into cooperation plea

agreements with the Government. Scott and Bowens testified on the Government’s behalf

against Defendant Anthony.

       Both the original and superseding indictments charge a conspiracy “[f]rom in or around

September 2012 through on or about April 29, 2014,” in violation of the Hobbs Act, 18 U.S.C.

§ 1951(a). The superseding indictment describes eleven incidents as part of the conspiracy, as

well as one independent incident, amounting to twelve total incidents. Only the details of one of

the incidents are relevant to Defendant Anthony and the issues addressed in this Opinion: an

attempt by Defendant Anthony and his cohorts to break into the home of a drug dealer and steal

cocaine and/or drug proceeds (Counts Four and Five) (the “Bristol Street” Incident).

       Defendant Anthony was tried separately1 for this incident and, on June 12, 2018, the jury

convicted Defendant Anthony only on Count Four, attempted possession with intent to distribute

cocaine in violation of 21 U.S.C. § 846.




1
  On October 28, 2016, Magistrate Judge Timothy Rice, who handled all pretrial matters, granted
Defendant Anthony’s Motion to Sever. Judge Rice noted that Defendant Anthony was only
involved at the earliest stage of the crimes alleged in the Superseding Indictment and that a joint
trial would involve weeks of testimony concerning a two-year criminal enterprise in which
Defendant Anthony did not participate. He therefore concluded that “[i]t would be impractical to
demand that a jury disregard such voluminous and highly prejudicial evidence, and limit its
consideration of Defendant Anthony’s guilt to only the September 11, 2012 charge.” (Or.
10/28/16, ECF No. 351.)
                                                2
       On June 25, 2018, Defendant Anthony filed a post-verdict motion under Federal Rule of

Criminal Procedure 29, arguing that the Government had presented insufficient evidence because

the Government did not establish the existence of cocaine in the home. On July 2, 2018,

Defendant Anthony filed a second post-verdict motion under Federal Rule of Criminal Procedure

33, based on the Supreme Court’s recent decision in Carpenter v. United States, 138 S. Ct. 2206

(2018), where the Supreme Court held that the acquisition of CSLI constitutes a search within

the meaning of the Fourth Amendment, thereby requiring the Government to obtain a warrant

supported by probable cause.

       Both of these Motions are now ripe for decision and, for the reasons discussed below,

will be denied.

II.    FACTUAL BACKGROUND

       As noted above, Defendant Anthony was only involved in one of the incidents charged in

the Superseding Indictment, referred to as “Bristol Street.” This incident occurred on September

11, 2012, wherein co-Defendants Smith, Jefferson, and Scott climbed the rooftop of a building

on the 4300 block of North 5th Street in Philadelphia to conduct surveillance on a Bristol Street

resident. Defendant Anthony and his co-Defendants had planned to break into the home of a

drug dealer to steal drugs and/or drug proceeds. Defendant Anthony stayed on the ground and

acted as a lookout, along with co-Defendant Bowens. A search of the intended residence

revealed a storage compartment where drugs and drug proceeds are typically stored.

       The thrust of Defendant Anthony’s sufficiency argument is that no drugs and/or drug

proceeds were found in the residence that the Government witnesses identified (437 Bristol

Street). Defendant Anthony stresses that the residence actually searched was 433 Bristol Street.

(Def.’s Mot. Acquittal 6/25/18 ¶¶ 2–5, ECF No. 1435.)      As will be detailed infra, Defendant



                                               3
Anthony was charged with attempted possession with the intent to distribute cocaine, which

requires both intent and a substantial step toward the commission of possession with intent to

distribute controlled substances. Third Circuit Model Criminal Jury Instruction No. 6.21.841.A

(2015). Thus, it is immaterial which residence—433 or 437 Bristol Street—had a storage

compartment for drugs and/or drug proceeds, as long as the Government established the intent to

attempt to possess drugs with the intent to distribute. In any case, because Defendant Anthony

has raised a sufficiency of the evidence challenge, for completeness sake, I will recount here the

evidence presented by the Government:

           1. Philadelphia Lieutenant William Hill testified that, on September 11, 2012, based
              on a neighbor’s observation of two men on the roof, he responded to a call
              regarding a possible burglary in progress on Bristol Street. (N.T. 6/4/18 at 28:21–
              13.) Hill observed two men on the roof: one male was wearing a gray hoodie and
              black pants, while the other man was wearing a gray hoodie and tan cargo pants.
              (Id. at 29:22–30:16.) Hill observed both men wearing some type of mask. (Id. at
              30:14–16.)

           2. Hill then observed the two men flee from the roof. (N.T. 6/4/18 at 36:6–16.) Hill
              drove toward that general location and observed three men, two of whom were
              wearing the same clothes that Hill had observed the two men on the roof wearing.
              (Id. at 37:3–18.) As he followed the men, he alerted his co-officers of his
              observations, who stopped, and eventually arrested, these males after the two
              were identified by Hill as the persons on the roof. (Id. at 37:18–38:23.) The two
              men identified were Smith and Scott, and the third was Jefferson. (Id. at 39:4–
              22.)

           3. After the arrests of Smith, Scott, and Jefferson, Hill walked back toward Bristol
              Street, whereby he found a bag, containing cut clothing commonly used as a
              mask. (Id. at 40:4–42:23.)

           4. Hill informed Special Agent Jared Krzwyicki of the Bureau of Alcohol, Tobacco,
              Firearms, and Explosives (“ATF”), who was also on the scene, that he had
              observed Scott and Smith carrying something in their hands. (Id. at 14:19–24.)
              Krzwyicki walked back toward Bristol Street, whereby he also found bags that
              contained cut t-shirt sleeves, which he knew was commonly used as a mask. (Id.
              at 15:1–17:21.) Krzwyicki also identified the two men in the gray hoodies as
              Smith and Scott, and the third man as Jefferson. (Id. at 12:17–13:14.)




                                                4
5. Based on Hill’s information that he saw Scott and Smith jump off a vending
   services building, Krzwyicki went to this building, spoke to the owner of the
   business, and conducted a walk-through of the building, wherein he observed a
   broken window on the second floor. (N.T. 6/5/18 at 23:8–25:23.)

6. Co-Defendant Eric Scott testified as a cooperating witness for the Government.
   (N.T. 6/5/18 at 99:17–22, 102:23–113:12.) Scott identified Jefferson as one
   participant, stating that he had met Jefferson two-to-three years before the Bristol
   Street Incident when they were both incarcerated. (Id. 115:9–116:6.)

7. Scott testified that he met Smith through Jefferson sometime during the summer
   of 2012. Scott identified Smith and a man by the name of “Junior” as participants
   in the Bristol Street Incident. Junior was an alias used by cooperating witness,
   Marcus Bowens. (Id. at 116:7–16, 124:7–21, 125:14–20.) Scott testified that
   Junior was present when he met Smith for the first time in the Summer of 2012.
   (Id. at 128:15–129:14.)

8. Scott detailed his involvement in the Bristol Street Incident, explaining that
   Jefferson and Smith contacted him regarding a “job” on September 10, 2012. (Id.
   at 132:7–24.) That same night, Scott met with Jefferson, Smith, Junior, and
   “Dame” at Fifteenth Street and Lenox Street. Scott identified Defendant Anthony
   as “Dame.” (Id. at 132:25–133:12.) During this meeting, Jefferson, Smith,
   Defendant Anthony, Junior, and Scott discussed the burglary plan. (Id. at 136:10–
   137:16.) Jefferson, Smith, Scott, and Junior then drove to the target house on
   Bristol Street, where they discussed that Smith and Jefferson would climb onto
   the corner grocery store to reach the home’s roof. Once on the roof, Smith and
   Jefferson would enter the targeted residence through the skylight, while Junior
   and Defendant Anthony stayed on the street using police scanners. (Id. at
   134:22–136:1; 137:17–21.) Jefferson and Smith informed Scott that the burglary
   would occur on September 11, 2012, based on their information that the
   homeowners would leave around 8:00 a.m. (Id. at 140:4–141:4.) Scott testified
   that the goal of the burglary was to obtain “a couple hundred thousand in cash as
   well as bricks of drugs,” which he explained were kilograms of cocaine. (Id. at
   139:1–15.) Jefferson and Smith told Scott that these drugs were being stored in a
   closet inside of a trap floor. (Id. at 139:16–23.) After leaving the home on Bristol
   Street, they went their separate ways, with the understanding that the entire group
   was to meet again around 2:00 a.m. to 3:00 a.m. on September 11, 2012. (Id. at
   143:8–22.)

9. Scott testified that he met Smith, Jefferson, Defendant Anthony, and Junior early
   in the morning of September 11, 2012. (Id. at 143:23–144:16.) They briefly
   prepared for the burglary and Scott described that they had the following items:
   police scanners, zip ties, gloves, a bag, and face masks. (Id. at 144:17–145:12.)
   They then travelled to Bristol Street in separate vehicles: Scott drove his friend’s
   truck, Smith drove a Chrysler 300, and Defendant Anthony drove a white van.
   (Id. at 145:20–146:20.)

                                     5
10. When they arrived at Bristol Street, Scott climbed the roof with Jefferson and
    Smith, while Defendant Anthony and Junior stayed on the street “to stay in
    contact with Jefferson and Smith that way they would know if the cops were – if a
    call came through that we were on the roof.” (Id. at 146:18–147:16.) Defendant
    Anthony and Junior communicated with them on the roof using a cell phone and
    walkie talkie. (Id. at 147:17–22.) The three of them took turns sleeping on the
    roof. Later that morning, Jefferson woke Scott up on the roof and told him that “a
    call had come through,” which Scott explained meant that Defendant Anthony or
    Junior had called to tell them that the police were coming based on a call on the
    police scanner. (Id. at 151:3–153:22.)

11. Scott testified that he had used a mask to conceal his identity during the burglary,
    but had thrown it once they reached Lawrence Street. Scott identified the cut t-
    shirt sleeve that the Government had found and taken into custody as his mask.
    (Id. at 153:23–154:20.)

12. Co-Defendant Marcus Bowens also testified as a cooperating witness for the
    Government. (N.T. 6/7/18 at 59:12–14, 60:10–69:8.) Bowens identified Smith,
    Jefferson, and Scott as participants in the plan. (Id. at 69:12––71:25, 73:10–
    74:12, 88:12–89:20.) Bowens also identified Defendant Anthony as a participant,
    referring to him as “Dame” and stating that he knew Dame through Dame’s
    stepson. (Id. at 76:6–77:10.)

13. Bowens testified about his involvement in the Bristol Street Incident. (Id. at
    77:11–15.) Bowens showed the jury the tattoo on his neck which was a symbol
    with “J-r period, like Junior.” (Id. at 89:21–4.)

14. Bowens explained that he learned of the plan to burglarize the home to find drugs
    and money two or three weeks before September 11, 2012. Bowens learned from
    co-Defendants Smith and Woods that the man who lived at Bristol Street sold
    significant amounts of cocaine and stored the supply and money in his home. In
    the weeks leading up to September 11, 2012, Bowens, Smith, Woods, and
    Jefferson conducted surveillance of the home to identify when the man would
    routinely leave his home. (Id. at 78:12–82:13.) Bowens stated that the plan was
    as follows: Scott, Jefferson, and Smith would climb up on the roof and break into
    the home through a skylight. Dame (Defendant Anthony), Woods, and Bowens
    were to serve as lookouts. Bowens was in charge of monitoring the police
    scanner, while Dame stood watch at the other corner. (Id. at 84:1–85:23.)

15. In the weeks leading up to September 11, 2012, Jefferson added Scott to the crew.
    During a meeting approximately one week before the Incident, Smith, Jefferson,
    Woods, Scott, Bowens, and Defendant Anthony met to discuss plans for the
    burglary. It was during this meeting that Bowens learned that Smith added
    Defendant Anthony to the job to serve as a lookout. (Id. at 82:14–83:20.)
    Bowens testified that the entire crew met again two more times before the

                                     6
   Incident: the first meeting was close in time to the Bristol Street Incident and the
   second meeting was in the early morning hours of September 11, 2012. (Id. at
   87:3–8.)

16. On September 11, 2012, Bowens met Smith, Jefferson, Defendant Anthony, and
    Scott around 4:00 a.m. Bowens explained that they prepared for the robbery by
    getting their clothes ready and gathering a crowbar, ladder, and other items
    needed to commit the robbery. The five of them then went to Bristol Street and
    Smith drove a black 300 Chrysler. (Id. at 90:14–93:15.) Once they arrived at
    Bristol Street, Bowens set up the police scanner to hear calls from the
    Philadelphia Police and observed Smith prepare his gun and put on a mask. (Id.
    at 93:16–94:11.) Smith, Jefferson, and Scott climbed up next to the restaurant and
    then climbed up onto the house. Defendant Anthony stayed as a lookout on
    Bristol Street and Fifth Street. (Id. at 94:12–96:3.) Bowens testified that he
    spoke with Smith and Defendant Anthony on a three-way call during this Incident
    (Id. at 97:12–99:13.)

17. Upon hearing a call on the police scanner that there were men on the roof at
    Bristol Street, Bowens alerted Smith of the call and helped Smith, Jefferson, and
    Scott flee. Bowens observed them jump off the roof, and walk past a police car.
    (Id. at 99:4–104:10.) Bowens then drove to pick up Defendant Anthony. (Id. at
    105:11–12.)

18. Bowens identified the following items from the crime scene: Smith’s black gun,
    Jefferson’s silver and black gun, the two bags, a crowbar, and a t-shirt without
    sleeves, which he said was used as a mask. (N.T. 6/7/18 at 144:12–147:3.)

19. Scott identified the cut t-shirt sleeve that the Government had found and taken
    into custody as his mask. (N.T. 6/5/18 at 153:23–154:20.) When the Government
    showed Scott one of the guns that was found on September 11, 2012, Scott
    identified this gun as belonging to Smith. (Id. at 155:9–156:2.) Finally, Scott
    testified that he had used cell phone number 484-634-6830 during the Bristol
    Street Incident. (Id. at 159:1–25.)

20. Philadelphia Police Officer Jose Cartagena similarly testified during trial that he
    responded to a call around 5:22 p.m. on September 11, 2012 from Javencia
    Lopez. (N.T. 6/5/18 at 35:11–36:1; 38:1–18.). Ms. Lopez told Cartagena that she
    was the owner of the bar on Fifth Street and Bristol Street. She had called the
    police because she was concerned about two bags that her employee’s had found
    on the roof. 38:14–39:34.) Using the Government’s photographs, Cartagena
    identified the bar on Bristol Street and Fifth Street. Cartagena explained that his
    partner went onto the roof of the bar and picked up two bags. These bags
    contained two firearms, a crowbar, a black t-shirt with its sleeves cut off, and a
    receipt from the Franklin Mills Mall. Cartagena identified these physical items
    and specified that the guns were loaded with live rounds and secured with rubber
    bands. (Id. at 40:6–46:24.)

                                     7
21. The Government also introduced DNA evidence that linked Smith to one of the
    firearms that was recovered from the scene of the Bristol Street Incident. (N.T.
    6/5/18 at 54:3–24, 55:8–24, 56:1–21; 57:17–61:8, 68:6–11, 73:12–83:13; N.T.
    6/7/18 at 114:3–122:9, 133:1–136:4.)

22. Special Agent David Krueger testified that he was an ATF agent who assisted
    with the larger conspiracy investigation and the Bristol Street Incident. (N.T.
    6/7/18 at 3:1–6:6.) Krueger explained that he had conducted searches of
    residences, cellular phones, electronic devices, and vehicles during the course of
    his investigation. (Id. at 6:2–15.) Krueger described that he recovered Smith’s
    Blackberry flip phone, Smith’s iPhone, Jefferson’s iPhone, and two of Woods’
    phones during the investigation of other incidents involved in this larger
    investigation. (Id. at 6:16– 17:3.) Krueger specifically testified about his
    effectuation of a search warrant for the Bristol Street Incident. His partner,
    Detective Morano, obtained a search warrant for 433 Bristol Street, which was
    based in part on Scott’s information that this address contained a trapdoor for
    drug trafficking materials (among other evidence). (Id. at 17:4–21:12.) Krueger
    testified that, based on his experience and training, 433 Bristol Street was “the
    most fortified residence [he had] ever encountered,” which indicated illegal drug
    trafficking activity. (Id. at 21:14–26:20.) During the search, Kreuger found a trap
    compartment on the second floor of 433 Bristol Street. (Id. at 32:1–36:9.)
    Krueger also explained that 433 Bristol Avenue was close in proximity to where
    the persons were observed on the roof. (Id. at 18:18–19:15.)

23. Philadelphia Police Officer John McKenna testified as an expert in the field of
    digital forensics. (N.T. 6/8/18 at 16:16–24:4.) McKenna testified that he
    conducted a digital analysis on the phones recovered by ATF agents belonging to
    Smith, Jefferson, and Woods. (Id. 24:4–26:11.) Specifically, McKenna testified
    that he conducted digital analysis on Smith’s cellphone with the number 215-617-
    8610 and wrote a report. (Id. at 35:15–19.) In this report, McKenna testified that
    one of the contacts was listed as “D” for number 215-971-7033. (Id. at 36:14–
    37:4.) McKenna also introduced a series of text messages between Smith and
    Shaka Johnson, who was listed as “Lawer / Family” in Smith’s contact list. Shaka
    Johnson sent a text to Smith that stated: “Big Homie THT nigga Dame said tell
    you to hit him, he got your paper.” Smith responded to Shaka Johnson: “I’ll meet
    him tonight.” Smith immediately sent a second text message to Johnson that
    stated: “I’m about to send you his number.” Smith immediately sent a third text
    message to Johnson that stated: “215-971-7033.” (Id. at 66:9–68:11.) As noted
    above, Dame was identified as Defendant Anthony.

24. Special Agent Charlene Hennessy with ATF testified that she investigated the
    larger conspiracy, including the Bristol Street Incident, by collecting and
    analyzing the phone information. (N.T. 6/8/18 at 106:1–108:2.) Based on her
    review of Smith’s cellphone records on September 11, 2012 between 3:00 a.m.
    and 12:00 p.m., Hennessy found nine outgoing calls and two incoming calls to the

                                     8
               number attributed to Defendant Anthony (i.e., cellphone number 215-971-7033),
               as well as fourteen other calls from Bowens and Jefferson. (Id. at 125:9–130:3.)
               Based on her review of Jefferson’s cellphone records on September 11, 2012
               between 3:00 a.m. and 12:00 p.m., Hennessy found one outgoing call to the
               number attributed to Defendant Anthony (i.e., cellphone number 215-971-7033),
               nine calls with Bowens, five calls with Scott, and six calls with Smith. (Id. at
               130:6–131:24.) Hennessy walked through each of the calls between Defendant
               Anthony and Smith on September 11, 2012 between 6:03 a.m. and 10:48 a.m.
               Specifically, there was a three-way call between Smith and Defendant Anthony
               for almost three hours between 6:19 a.m. and 9:01 a.m. (Id. at 131:25–142:11.)
               Hennessy also testified that there were twenty-eight messages and calls between
               Jefferson and Defendant Anthony during the morning of September 11, 2012.
               (Id. at 145:3–16.) The call records showed numerous other calls between Scott,
               Jefferson, Smith, Woods, Defendant Anthony, and Bowens. (Id. at 145:5–
               150:23.)

           25. Special Agent Mark Sonnendecker of the ATF Unit testified as an expert at trial
               in CSLI analysis. (N.T. 6/6/18 at 91:1–97:23.) Sonnendecker explained that a
               cell site is the set of antennas to which a cell phone connects in order to access a
               carrier’s network. (Id. at 103:9–17.) Sonnendecker explained that he analyzed
               the CSLI for the phones of Smith and Jefferson. (Id. at 111:10–25.)
               Sonnendecker testified that the CSLI analysis showed that Smith and Jefferson
               were in the general area of Bristol Street and Fifth Street during the time of the
               Bristol Street Incident. (Id. at 119:18–124:11.)

III.   DEFENDANT ANTHONY’S MOTION FOR ACQUITTAL PURSUANT TO
       FEDERAL RULE OF CRIMINAL PROCEDURE 29

       A. Legal Standard

       Federal Rule of Criminal Procedure 29(c) permits a defendant to “move for a judgment of

acquittal, or renew such a motion, within 14 days after a guilty verdict or after the court

discharges the jury, whichever is later. . . . If the jury has returned a guilty verdict, the court may

set aside the verdict and enter an acquittal.” A motion for a post-verdict judgment of acquittal

requires the court to “review the record in the light most favorable to the prosecution to

determine whether any rational trier of fact could have found proof of guilt beyond a reasonable

doubt based on the available evidence.” United States v. Wolfe, 245 F.3d 257, 261 (3d Cir.

2001); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979). The court must “draw all



                                                  9
reasonable inferences in favor of the jury verdict.” United States v. Anderskow, 88 F.3d 245,

251 (3d Cir. 1996). “Courts must be ever vigilant in the context of Fed. R. Crim. P. 29 not to

usurp the role of the jury by weighing credibility and assigning weight to the evidence, or by

substituting its judgment for that of the jury.” United States v. Brodie, 403 F.3d 123, 133 (3d

Cir. 2005).

        A defendant bears an “extremely high” burden when challenging the sufficiency of the

evidence supporting a jury verdict. United States v. Iglesias, 535 F.3d 150, 155 (3d Cir. 2008)

(quoting United States v. Lore, 430 F.3d 190, 203-04 (3d Cir. 2005)). “Thus, a finding of

insufficiency should ‘be confined to cases where the prosecution’s failure is clear.’” United

States v. Smith, 294 F.3d 473, 477 (3d Cir. 2002) (quoting United States v. Leon, 739 F.2d 885,

891 (3d Cir. 1984)).

        B. Sufficient Evidence Was Presented to Demonstrate that Defendant Anthony Was
           Guilty on Count Four – Attempted Possession with Intent to Distribute Cocaine

        Defendant Anthony challenges the sufficiency of the evidence for his conviction on

Count Four, attempted possession with the intent to distribute cocaine. Citing to United States v.

Coleman, 811 F.2d 804, 807 (3d Cir. 1987), Defendant Anthony focuses on the fact that the

Government identified 437 West Bristol Street as the target of the burglary, but did not prove

that cocaine was present or stored at 437 West Bristol Street. Instead, according to Defendant

Anthony, the only physical evidence produced was the compartment used to store drugs, which

was discovered during the execution of a search warrant for the wrong home (i.e., 433 West

Bristol Street).

        The Government responds that Defendant Anthony’s argument confuses the elements of

the charge because he was charged with “attempt” and the Government was therefore only

required to prove the intent to commit the crime. I agree with the Government that there was no

                                               10
need to prove that the targeted home actually contained drugs or drug proceeds, and that, instead,

the Government had to prove that Defendant Anthony intended and attempted to burglarize a

home that he thought contained drugs or drug proceeds. For the foregoing reasons, I find that

sufficient evidence exists to implicate him in the crime charged, which was attempted possession

with the intent to distribute cocaine in violation of 21 U.S.C. § 846.

       Pursuant to 28 U.S.C. § 846, “[a]ny person who attempts or conspires to commit any

offense defined in this subchapter shall be subject to the same penalties as those prescribed for

the offense, the commission of which was the object of the attempt or conspiracy.” To establish

the crime of “attempt,” the Government must present evidence demonstrating beyond a

reasonable doubt that there was “(1) a shared unity of purpose, (2) an intent to achieve a common

illegal goal, and (3) an agreement to work toward that goal, which [the defendant] knowingly

joined.” United States v. Claxton, 685 F.3d 300, 305 (3d Cir. 2012) (quoting United States v.

Boria, 592 F.3d 476, 481 (3d Cir.2010)) (alteration in original). Accordingly, the crime of

attempted possession with the intent to distribute cocaine requires both intent and a substantial

step toward the commission of possession with intent to distribute controlled substances. Third

Circuit Model Criminal Jury Instruction No. 6.21.841.A (2015). Notably, § 846 does not require

the Government to prove the commission of any overt acts in furtherance of the conspiracy

because the criminal agreement is the criminal act. United States v. Salahuddin, 765 F.3d 329,

338 (3d Cir. 2014) (citing United States v. Shabani, 513 U.S. 10, 16 (1994)).

       The evidence presented at trial reflects that the Government sufficiently established the

first element of “a shared unity of purpose” and the second element of “an intent to achieve a

common illegal goal” where Scott and Bowens consistently testified about the plan to burglarize

the home of a drug dealer that was located on Bristol Street in Philadelphia. The evidence



                                                 11
established that Defendant Anthony had the intent where he participated in the planning of the

Bristol Street Incident, as well as a substantial step toward the commission of the offense by the

attempted execution of this Incident. (See supra ¶¶ 6–9, 12–16.)

       The Government also sufficiently established the third element of “an agreement to work

toward the goal which the defendant knowingly joined” through the testimony of Scott and

Bowens that Defendant Anthony acted as a lookout as part of the plan to burglarize the home to

steal money and drugs. (See supra ¶¶ 10–11.) Scott explained that he was recruited just prior to

the Bristol Street Incident and met the leader Smith, and the other participants Jefferson,

Defendant Anthony, and Bowens (i.e., “Junior”) on Lenox Street the night before the burglary.

(See supra ¶¶ 6–9.) On the morning of the burglary, all of the defendants and Defendant

Anthony met on Lenox Street before departing in separate vehicles. (See supra ¶ 8.) Scott

explained that he, Jefferson, and Smith climbed on the roof to break into the target’s home

through a skylight. (See supra ¶ 10.) Defendant Anthony and Bowens remained on the street to

act as lookouts, communicating with the others on the roof using cell phones and monitoring

scanners to alert them of police activity. (See supra ¶ 11.) Scott testified that they were unable

to break into the home because a call had come through on the police scanner and they had to

jump off the roof. (See supra ¶ 10.)

       Bowens similarly implicated Defendant Anthony as the lookout. (See supra ¶¶ 12–16.)

Bowens was involved in the plan from the early planning stages and testified that he learned of

Defendant Anthony’s involvement about a week prior to the Bristol Street Incident. (See supra

¶¶ 15.) Bowens explained that he observed Smith describe the plan to Defendant Anthony,

instructing that Defendant Anthony would be the lookout. (See supra ¶¶ 15–16.) Bowens

explained that he, Smith, Jefferson, Defendant Anthony, and Scott discussed the details of their



                                               12
plan at a second meeting before September 11, 2012. On the morning of September 11, 2012,

the participants met on Lenox Street to prepare for the burglary and then departed for Bristol

Street. Bowens testified that he and Defendant Anthony remained on the ground as lookouts

while Smith, Jefferson, and Scott went onto the roof. Bowens explained that Scott, Smith, and

Jefferson were unable to break into the home because he heard a call over the police scanner and

alerted them that the police were on their way. (See supra ¶¶ 16–17.)

       The testimony given by Bowens and Scott was also corroborated by physical evidence of

two bags, two guns, a crowbar, and masks, as well as DNA evidence that linked Smith to one of

the firearms recovered. (See supra ¶¶ 18–21.) Special Agent Krueger explained that he searched

433 Bristol Street and found a trap compartment on the second floor, which confirmed the

planned purpose of stealing drugs and/or drug proceeds. (See supra ¶ 22.)

       The Government also introduced cell phone records from phones recovered by ATF

agents belonging to Smith, Jefferson, and Woods. These phone records further corroborated the

testimony and physical evidence by showing a series of calls between Defendant Anthony and

the co-Defendants during the time of the Bristol Street Incident.           (See supra ¶¶ 23–24.)

Additionally, Special Agent Sonnendecker explained that he analyzed the CSLI for the phones of

Smith and Jefferson, which showed that Smith and Jefferson were in the general area of Bristol

Street and Fifth Street during the time of the Bristol Street Incident. (See supra ¶ 25.)

       Defendant Anthony asserts that there was insufficient evidence because the Government

did not find evidence of drugs in the home burglarized. However, Defendant Anthony’s claim

confuses the elements of the crime that the Government was required to prove at trial. As

explained above, the Government only had to prove “attempt.” Thus, it is inconsequential that

the Government did not present evidence of drugs because the existence of illicit substances is



                                                 13
not one of the requisite elements of “attempt.” As described in detail above, the location of the

home that the Defendants intended to burglarize was consistently identified by Scott, Bowens,

Hill, and Krzwyicki. Moreover, the Government presented substantial physical evidence that

corroborated the witnesses’ testimony, including photographs, guns, crowbars, masks, CSLI, and

call records.

       In light of the foregoing, Defendant Anthony’s pending Motion filed pursuant to Federal

Rule of Criminal Procedure 29 will be denied.

IV.    THE MOTION FOR A NEW TRIAL PURSUANT TO FEDERAL RULE OF
       CRIMINAL PROCEDURE 33

       A. Legal Standard

       Federal Rule of Criminal Procedure 33(a) provides that “[u]pon the defendant’s motion,

the court may vacate any judgment and grant a new trial if the interest of justice so requires.”

The interest of justice requires a new trial “if errors occurred during the trial, and it is reasonably

possible that such error, or combination of errors, substantially influenced the jury’s decision.”

United States v. Rich, 326 F. Supp. 2d 670, 673 (E.D. Pa. 2004) (citing United States v. Copple,

24 F.3d 535, 547 n.17 (3d Cir. 1994)); see also United States v. Thornton, 1 F.3d 149, 156 (3d

Cir. 1993) (holding that a new trial is required on the basis of evidentiary errors “only when the

errors, when combined, so infected the jury’s deliberations that they had a substantial influence

on the outcome of the trial” (alterations and internal quotation marks omitted)).

       A court considering whether a new trial is appropriate should first determine whether the

defendant has correctly identified any errors during the trial, and, if so, undertake a harmless

error analysis to determine whether those errors merit a new trial.           This analysis requires

consideration of the entire record, and the standard applied depends upon the nature of the error.

If the error does not rise to the level of a constitutional violation, the conviction may stand so

                                                  14
long as it is “highly probable” that the error “did not contribute to the jury’s judgment of

conviction.” United States v. Jannotti, 729 F.2d 213, 219 (3d Cir. 1984) (quoting Gov’t of

Virgin Islands v. Toto, 529 F.2d 278, 284 (3d Cir. 1976)). If, however, constitutional violations

have occurred, a new trial is warranted unless the violations are harmless beyond a reasonable

doubt. United States v. Molina–Guevara, 96 F.3d 698, 703 (3d Cir. 1996).

          B. Defendant Anthony Lacked Standing to Challenge the Use of Other Parties’
             CSLI

          Defendant Anthony’s Rule 33 Motion rests upon the use of CSLI data belonging to two

co-Defendants, Smith and Jefferson. The Government argues that Defendant Anthony lacks

standing to challenge to seizure of this CSLI data because he cannot demonstrate any reasonable

expectation of privacy in the information. To successfully move for the suppression of evidence,

Defendant Anthony must establish both that the search violated the Fourth Amendment and that

he had a legitimate expectation of privacy in the place searched. United States v. Stearn, 597

F.3d 540 (3d Cir. 2010). “Fourth Amendment rights are personal rights, which, like some other

constitutional rights, may not be vicariously asserted.” Rakas v. Illinois, 439 U.S. 128, 133–34

(1979).

          Defendant Anthony’s reliance on United States v. Payner, 447 U.S. 727 (1980) is

misplaced because the Supreme Court explicitly held that “[a] defendant’s Fourth Amendment

rights are violated only when the challenged conduct invaded his legitimate expectation of

privacy rather than that of a third party, and [defendant] possessed no privacy interest in the

documents seized in this case.” Payner, 447 U.S. at 731–32. Here, Defendant Anthony has not

demonstrated that he had the reasonable expectation of privacy in the CSLI data of co-

Defendants Smith and Jefferson.




                                               15
       C. The Good Faith Exception to the Exclusionary Rule Applies to the
          Government’s Use of CSLI

       Even if Defendant Anthony had standing to challenge the admissibility of the CSLI

evidence, I find that the exclusionary rule does not apply because the CSLI evidence was

obtained in good faith. Defendant Anthony’s Rule 33 Motion rests upon the Supreme Court’s

recent decision in Carpenter v. United States, 138 S. Ct. 2206 (2018), where the Supreme Court

held that the acquisition of CSLI constitutes a search within the meaning of the Fourth

Amendment, and requires the Government to obtain a warrant for CSLI that is supported by

probable cause. Id. at 2221. In Carpenter, the Government requested two court orders from U.S.

Magistrate Judges to obtain the defendant’s CSLI data pursuant to the Stored Communications

Act, which requires a standard of proof that “falls well short of the probable cause required for a

warrant.” Id. at 221112. The Supreme Court held that “an individual maintains a legitimate

expectation of privacy in the record of his physical movements as captured through CSLI. The

location information obtained from Carpenter’s wireless carriers was the product of a search.” Id.

at 2217. Because the acquisition of CSLI constitutes a search under the Fourth Amendment, “the

Government must generally obtain a warrant supported by probable cause before acquiring such

records.” Id. at 2221.

       Here, Defendant Anthony correctly states that the holding in Carpenter is retroactive

because he has not yet been sentenced. Griffith v. Kentucky, 479 U.S. 314, 328 (1987) (holding

that new rules announced by the Supreme Court apply retroactively to all cases that are not yet

final or are on direct review). But, his Motion nevertheless lacks merit in light of the good faith

exception to the exclusionary rule because “[w]hether to suppress evidence under the

exclusionary rule is a separate question from whether the Government has violated an




                                                16
individual’s Fourth Amendment rights.” United States v. Katzin, 769 F.3d 163, 169–70 (3d Cir.

2014) (citing Hudson v. Michigan, 547 U.S. 586, 591–92 (2006)).

       The exclusionary rule is “a judicially created means of effectuating the rights secured by

the Fourth Amendment” by preventing the government from introducing evidence in a criminal

trial that was obtained in violation of the Fourth Amendment. Stone v. Powell, 428 U.S. 465,

482 (1976).    The Third Circuit has clarified that “[s]imply because a Fourth Amendment

violation occurs does not mean that exclusion necessarily follows.” Katzin, 769 F.3d at 170.

Importantly, there must be “[r]eal deterrent value” for the exclusionary rule to apply. The good

faith exception recognizes this by balancing the social cost of suppression with the deterrent

value. Davis v. United States, 564 U.S. 229, 237 (2011). Accordingly, the Supreme Court has

applied the good faith exception to reliance on judicial decisions, holding that “searches

conducted in objective reasonable reliance on binding appellate precedent are not subject to the

exclusionary rule.” Katzin, 769 F.3d at 171–72 (quoting Davis, 564 U.S. at 241).

       Based on this precedent, the pertinent question here is whether the Government

reasonably relied on binding appellate precedent when it obtained the CSLI.            Here, the

Government applied to obtain historical CSLI from third-party cell phone providers under the

Stored Communications Act, 18 U.S.C. § 2703.2 The reviewing Magistrate Judges considered

the applications and found that the agents had presented “specific and articulable facts” showing

that there were reasonable grounds to believe that the contents of the historical CSLI were

relevant and material to the Government’s ongoing criminal investigation. 18 U.S.C. § 2703(d).


2
  Specifically, § 2703(d) requires the Government to obtain a court order: “A court order for
disclosure under subsection (b) or (c) may be issued by any court that is a court of competent
jurisdiction and shall issue only if the governmental entity offers specific and articulable facts
showing that there are reasonable grounds to believe that the contents of a wire or electronic
communication, or the records or other information sought, are relevant and material to an
ongoing criminal investigation.” 18 U.S.C. § 2703(d).
                                               17
The binding appellate precedent at this time was that “CSLI from cell phone calls is obtainable

under a § 2703(d) order and that such an order does not require the traditional probable cause

determination. Instead, the standard [wa]s governed by the text of § 2703(d).” In re Application

of United States for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records

to Gov’t, 620 F.3d 304, 313 (3d Cir. 2010); United States v. Stimler, 864 F.3d 253, 266 (3d Cir.

2017), reh’g granted, opinion vacated in part sub nom. United States v. Goldstein, No. 15-4094,

2018 WL 4139784 (3d Cir. Aug. 30, 2018) (“While the rapidly evolving nature of CSLI may one

day give us a reason to reconsider the distinction between GPS and CSLI, we decline to do so

today. We continue to adhere to our view of In re Application.”).

       Furthermore, prior to the Supreme Court’s ruling in Carpenter, a majority of the circuit

courts likewise held that cell phone users did not have a reasonable expectation of privacy in

CSLI. See, e.g., United States v. Thompson, 866 F.3d 1149, 1159–60 (10th Cir. 2017), cert.

granted, judgment vacated, 138 S. Ct. 2706 (2018) (“At this point, however, we can only

speculate how the Supreme Court will address these concerns, now that it has taken up the

question of historical CSLI by granting certiorari in Carpenter . . . . But again, today our analysis

of the narrow issue of historical CSLI is governed by the third-party doctrine as it currently

exists . . . . In sum, we hold that cell-phone users lack a reasonable expectation of privacy in their

historical CSLI, which users voluntarily convey to third-party cell-service providers. Therefore,

the district court did not err in granting the government’s application for orders requesting

historical CSLI under § 2703(d) or in admitting some of that CSLI at a pretrial proceeding.”);

United States v. Banks, 706 F. App’x 455, 457 (10th Cir. 2017), cert. granted, judgment

vacated, 138 S. Ct. 2707 (2018) (“Users voluntarily convey CSLI to third parties who in turn

create records of that information for their own business purposes. And because the



                                                 18
government’s request for CSLI is not a search within the meaning of the Fourth Amendment, we

conclude § 2703(d) is not unconstitutional.”); United States v. Graham, 824 F.3d 421 (4th Cir.

2016) (applying the third-party doctrine to CSLI).

       Notably, since the Supreme Court’s ruling in Carpenter, other circuit courts have

similarly held that the government’s warrantless collection of CSLI conducted before the

Carpenter decision falls within good faith exception to exclusionary rule. See, e.g., United States

v. Curtis, No. 17-1833, 2018 WL 4042631 (7th Cir. Aug. 24, 2018); United States v. Joyner, 17-

10289, 2018 WL 3853443, at *3 (11th Cir. Aug. 14, 2018); United States v. Zodhiates, No. 17-

839-CR, 2018 WL 3977030, at *4 (2d Cir. Aug. 21, 2018); United States v. Chavez, 894 F.3d

593, 608 (4th Cir. 2018); United States v. Farrad, 895 F.3d 859, 891 n. 24 (6th Cir. 2018).

       Therefore, I find that the Government’s actions fall within the good faith exception to the

exclusionary rule, given that the Government obtained CSLI data by way of court orders

pursuant to the federal Stored Communications Act, which had been upheld as constitutional

under the binding appellate precedent at the time. Consequently, Defendant Anthony’s pending

Motion filed pursuant to Federal Rule of Criminal Procedure 33 will be denied.

V.     CONCLUSION

       For all of the reasons discussed above, I will deny Defendant Anthony’s pending Motions

filed pursuant to Federal Rules of Criminal Procedure 29 and 33.

       An appropriate Order follows.




                                                19
